***Text Omitted and Filed Separately with the Commission
Confidential Treatment Requested
Under 17 C.F.R. Sec. 200.80(b)(4),
200.83 and 240.24b-2

Exabyte Payment and Repayment Plan

Memorandum of Understanding



This Memorandum records mutual agreements reached as of this 14th day of
February, 2003, between Exabyte Corporation, having a place of business at 1685
38th Street, Boulder, Colorado 80301 U.S.A, and Nihon Exabyte Corporation, a
representative and agent of Exabyte Corporation, having a place of business at
Kasumigaseki Building, 35F, 3-2-5 Kasumigaseki, Chiyoda-ku, Tokyo, Japan,
(referred to here collectively as "Exabyte") and Hitachi, Ltd. having a place of
business at 292 Yoshida-Cho, Totsuka-Ku, Yokohama, 244-0817, Japan (referred to
here as "Hitachi").

This Memorandum shall document agreements between Exabyte and Hitachi regarding
special payment terms for the total amount of accounts payable owed by Exabyte
to Hitachi as of December 31, 2002 ("12/31/02 Total Amount Payable"). Exabyte
shall repay the 12/31/02 Total Amount Payable in full and in such amounts with
accrued interest and on such dates as defined in the attached payment schedule
("Repayment Schedule"). Exabyte shall pay for new purchases made from Hitachi
after 12/31/2002 according to the payment terms ("Payment Terms") defined in the
attachment.

The payment with regard to Repayment Schedule and Payment Terms shall be made by
Exabyte through Nihon Exabyte to Hitachi under the Plan defined in the
attachments.

Except in the case of any failure by Exabyte or other event as defined below and
to the extent that Exabyte is in compliance with the Payment Terms regarding any
shipments received from Hitachi after 12/31/02, Hitachi agrees to make a
reasonable effort to continue shipments to Exabyte in accordance with the
Manufacturing and Supply Agreement between Exabyte and Hitachi.



At the option and sole discretion of Hitachi, the entire unpaid balance of the
12/31/02 Total Amount Payable and all accrued interest, if any, and the total
new accounts payable to Hitachi after 12/31/02 shall become immediately due and
payable and any agreements among the parties shall immediately terminate, except
for those provisions in any agreements which by specification or by their nature
should survive termination, upon the occurrence of any one or more of the
following events:

       i.       any failure by Exabyte to make a payment according to the
Repayment Schedule when such payment is due;

 

Page 2 of 2

       ii.      any failure by Exabyte to comply with the Payment Terms with
respect to payables owed to Hitachi by Exabyte for purchases
                made and shipments received after December 31, 2002; Exabyte
currently owes Hitachi a total of Y[...***...] that is due and
                payable to Hitachi on [...***...] and if such payment is not
made in full Exabyte will have failed to comply with the Payment Terms
                and Hitachi will have recourse as defined above;

       iii.     a merger, consolidation, or other corporate reorganization;
termination of existence; insolvency; business failure; or cessation of
                the conduct of any substantial part of Exabyte's current normal
business activity;

       iv.     except that such events as described in the above subparagraph
shall not include in any way direct equity investment by individual
                and institutional investors, and any direct equity investment
made by strategic or corporate investors shall not be included if such
                investments are limited so that they do not effectively
constitute a merger or consolidation;

       v.      cancellation by [...***...] of the VXA-2 program.

Exabyte expects that [...***...] will make a product announcement for VXA-2 on
xSeries platforms by March 11, 2003. If the product announcement does not occur
by this date and there is no reasonable expectation for when it might occur,
then Hitachi and Exabyte will meet to discuss arrangements for continuing the
business relationship between the companies.

[...***...]

This Memorandum shall, when signed by Hitachi, Nihon Exabyte, and Exabyte
representatives, supercede and replace any formal or informal agreements,
memorandums or proposals whether oral or written made by the parties in
December, 2002 or January or February, 2003 with regard to the repayment of the
12/31/02 Total Amount Payable. The existence and conditions of this agreement
shall not be published or disclosed to 3rd parties without prior written consent
of Hitachi and Exabyte.

By:________________________ By:________________________

Date:______________________ Date:_______________________

Exabyte Corporation Hitachi, Ltd.

By:________________________

Date:______________________

Nihon Exabyte Corporation

*Confidential Treatment Requested

Page 2 of 2